Case 2:21-cv-02062-DMG-AS Document 3 Filed 03/05/21 Page 1 of 2 Page ID #:77



 1 Michael P. West, Esq. (SBN 172478)
   Ashley A. Escudero, Esq. (SBN 250473)
 2 CLARK HILL LLP
   1055 West Seventh Street, 24th Floor
 3 Los Angeles, California 90017
 4 Telephone:  (213) 891 9100
   Facsimile: (213) 488-1178
 5 mwest@clarkhill.com
   aescudero@clarkhill.com
 6
   Attorneys for Defendant, DOWNEY COMMUNITY CARE, LLC
 7 d/b/a Brookfield Healthcare Center (also sued and served as
   “Brookfield Healthcare Center”0
 8
 9                      UNITED STATES DISTRICT COURT

10           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

11 CARMEN PADILLA, LETICIA                            Case No.:
   PADILLA, JOSE PADILLA, JESUS
12 PADILLA, ISMAEL PADILLA, and
   ALFREDO PADILLA, individuals,                      DEFENDANT DOWNEY
13                                                    COMMUNITY CARE, LLC D/B/A
                                                      BROOKFIELD HEALTHCARE
14                                  Plaintiffs,       CENTER’S NOTICE OF
15                                                    INTERESTED PARTIES
             vs.
16 BROOKFIELD HEALTHCARE                              Fed. R. Civ. P. 7.1
   CENTER, unknown business entity;
17 DOWNEY COMMUNITY CARE LLC, a                       [Re: Los Angeles Superior Court Case
   Nevada limited liability company; and              No. 21STCV04176]
18 DOES 1 through 10, inclusive,
19                                  Defendants.
20
21           TO THE COURT AND ALL PARTIES APPEARING OF RECORD:
22           The undersigned is counsel of record for Defendant DOWNEY COMMUNITY
23 CARE, LLC D/B/A BROOKFIELD HEALTHCARE CENTER and hereby submits
24 the following disclosure statement pursuant to Fed. R. Civ. P. 7.1.
25           Defendant DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
26 HEALTHCARE CENTER, declares the following: Flagstone Healthcare South, LLC
27 ///
28
                                                  1
                                   NOTICE OF INTERESTED PARTIES
     ClarkHill\K3397\421390\262327624.v1-3/5/21
Case 2:21-cv-02062-DMG-AS Document 3 Filed 03/05/21 Page 2 of 2 Page ID #:78



 1 owns 100% of Downey Community Care, LLC d/b/a Brookfield Healthcare Center.
 2 The Ensign Group, Inc owns 100% of Flagstone Healthcare South, LLC (100%).
 3
 4 Dated: March 5, 2021                           CLARK HILL LLP
 5
                                                  By: /s/ Michael P. West
 6                                                     Michael P. West
 7                                                     Ashley Escudero
                                                       Attorneys for Defendant, Downey
 8                                                     Community Care, LLC d/b/a Brookfield
                                                       Healthcare Center
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
                                   NOTICE OF INTERESTED PARTIES
     ClarkHill\K3397\421390\262327624.v1-3/5/21
